Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 1 of 30




                                     IN	  THE	  UNITED	  STATES	  DISTRICT	  COURT	  
                                            FOR	  THE	  DISTRICT	  OF	  COLORADO	  
                                                                                    	  
 	  
 Civil	  Action	  No.	  ________________________	  
 	  
 Jun	  Li,	  Qi	  Qin,	  Yi	  Liu,	  Jie	  Yang,	  Yuquan	  Ni,	  Li	  Fang,	  	  
 Zhongzao	  Shi,	  Fang	  Sheng,	  Shunli	  Shao,	  Kaiyuan	  Wu,	  	  
 Zhijian	  Wu,	  Zhongwei	  Li,	  and	  Yuwei	  Dong,	  	                         	  	  
 	            	            	                         Plaintiffs,	   	   	           	  
 	            	  
 	            	            	  	  	  	  	  v.	   	      	      	   	           	  
 	            	            	                         	      	      	   	           	         	        	  
 Colorado	  Regional	  Center	  Project	  Solaris	  LLLP,	   	                                	        	          	          	  
 Colorado	  Regional	  Center	  I,	  LLC,	   	                         	           	  
 Solaris	  Property	  Owner	  LLC,	  and	   	                          	           	  
 Peter	  Knobel,	   	                                	      	      	   	           	  
 	            	            	                         Defendants.	   	   	           	  

                                                                                                                                                                	  

                                                                      COMPLAINT
                                                                                                                                                                	  
                                                                       Introduction	  

             The	  Plaintiffs	  seek	  to	  recoup	  their	  investment	  in	  a	  condominium	  project	  called	  The	  

 Vail	   Solaris	   Residences	   (or	   more	   colloquially,	   “Solaris”).	   Plaintiffs	   were	   among	   160	  

 foreigners	   who	   each	   invested	   $500,000	   into	   Defendant	   Colorado	   Regional	   Center	   Project	  

 Solaris	   LLLP	   (“LLLP”),	   whose	   general	   partner	   was	   Defendant	   Colorado	   Regional	   Center	   I	  

 LLC	   (the	   “GP”).	   	   The	   LLLP	   loaned	   all	  the	   foreign	  money	   ($80	   million)	   to	   Defendants	   Solaris	  

 Property	  Owner	  (“SPO”)	  and	  its	  principal	  Defendant	  Peter	  Knobel	  to	  help	  them	  develop	  and	  

 market	   Solaris	   (the	   “Loan”).1	  	   The	   LLLP	   never	   registered	   the	   limited	   partnership	   units	   as	  



 1          This	   was	   a	   so-­‐called	   EB-­‐5	   transaction	   under	   the	   auspices	   of	   the	   United	   States	   Citizenship	  
 and	   Immigration	   Service	   (USCIS),	   with	   the	   hope	   that	   a	   transaction	   generates	   sufficient	   jobs	   that	  
 investors	  receive	  a	  green	  card	  and	  a	  return	  of	  their	  $500,000	  investment	  with	  profit.	  	  Here,	  they	  got	  
 the	  green	  card,	  but	  never	  got	  their	  money	  returned.	  
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 2 of 30




 securities,	  never	  registered	  as	  an	  investment	  fund,	  and	  used	  unlicensed	  brokers	  and	  sales	  

 representatives	  to	  recruit	  the	  foreign	  investors.	  	  

               The	   Loan	   looked	   like	   a	   standard	   $80	   million	   loan	   with	   a	   5-­‐year	   maturity	   at	   5%	  

 annual	   interest,	   secured	   by	   condominium	   units	   as	   collateral.	   The	   160	   foreign	   investors	  

 believed	   that	   after	   5	   years	   the	   borrower	   (SPO/Knobel)	   would	   repay	   the	   $80	   million	   with	  

 interest,	  and	  in	  turn	  the	  lender	  would	  distribute	  this	  $80	  million	  with	  interest	  back	  to	  all	  

 160	   investors.	   On	   this	   belief,	   the	   Plaintiffs	   purchased	   LP	   units.	   This	   was	   the	   first	   of	   two	  

 securities	  offering	  in	  this	  case.	  

               But	  this	  Loan	  was	  not	  normal:	  it	  was	  rigged	  to	  never	  get	  repaid.	  First,	  the	  Loan	  was	  

 nonrecourse,	  which	  exempted	  the	  developer	  SPO/Knobel	  from	  the	  obligation	  to	  repay	  the	  

 $80	   million	   principal.	   Second,	   nonrecourse	   loans	   are	   always	   over-­‐collateralized,	   but	   this	  

 one	  wasn’t.	  	  For	  example,	  a	  typical	  lender	  will	  require	  $120	  million	  in	  collateral	  to	  secure	  

 an	   $80	   million	   nonrecourse	   loan,	   but	   here	   the	   lender	   let	   the	   borrower	   secure	   an	   $80	  

 million	  loan	  with	  only	  $80	  million	  of	  collateral,	  and	  further	  allowed	  the	  borrower	  to	  choose	  

 the	   condominium	   units	   supposedly	   securing	   this	   amount,	   which	   was	   only	   19	  

 condominiums	  of	  the	  79	  total	  owned	  by	  the	  borrower,	  a	  freakish	  under-­‐collateralization	  for	  

 a	   nonrecourse	   loan.	   	   	   This	   under-­‐collateralization	   was	   not	   known	   to	   the	   investors	   whose	  

 money	  was	  solicited	  and	  then	  loaned	  out.	  

               Third,	  the	  Loan	  allowed	  the	  borrower	  SPO/Knobel	  to	  ‘put’	  the	  19	  units	  of	  collateral	  

 it	  had	  selected	  back	  to	  the	  lender	  after	  three	  years	  instead	  of	  paying	  back	  the	  loan	  principal	  

 in	  five	  years.	  	  

               Fourth,	   the	   Loan	   (like	   all	   loans)	   was	   a	   debt	   of	   the	   borrower	   but	   allowed	   the	  

 borrower	   SPO	   and	   Knobel	   to	   designate	   the	   $80	   million	   loan	   as	   	   “developer’s	   equity,”	  


                                                                             2
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 3 of 30




 meaning	  that	  it	  could	  be	  used	  as	  an	  ‘asset’	  (instead	  of	  a	  liability)	  to	  leverage	  other	  financing	  

 for	   the	   project.	   	   This	   suggests	   that	   the	   transaction	   was	   a	   disguised	   sale,	   where	   SPO	   and	  

 Knobel	  got	  $80	  million	  cash	  for	  the	  delivery	  of	  19	  units	  worth	  $40	  million.	  

              True	  to	  form,	  after	  three	  years	  the	  borrower	  SPO/Knobel	  ‘put’	  all	  19	  units	  that	  it	  had	  

 designated	  as	  collateral	  back	  to	  the	  lender	  LLLP	  and	  got	  credit	  for	  ‘repaying’	  the	   entire	  $80	  

 million	  loan.	  	  Now	  it	  was	  time	  to	  repay	  the	  foreign	  investors,	  but	  the	  LLLP	  could	  not	  sell	  the	  

 units	  for	  anything	  remotely	  close	  to	  the	  $80	  million	  valuation	  it	  had	  previously	  approved.	  	  

 By	  2016,	  the	  LLLP	  (lender)	  found	  itself	  sitting	  on	  19	  units	  of	  collateral	  which	  it	  could	  not	  

 sell,	   except	   in	   the	   range	   of	   fifty	   cents	   on	   the	   dollar.	   	   It	   had	   made	   a	   horrific	   deal	   by	   intention	  

 or	  recklessness,	  and	  now	  it	  was	  going	  to	  have	  to	  stiff	  the	  investors	  who	  relied	  on	  them.	  

              Rather	   than	   selling	   the	   collateral	   in	   one	   shot	   and	   paying	   back	   the	   investors	   pro-­‐rata	  

 in	   2016	   and	   2017,	   the	   LLLP	   decided	   to	   make	   a	   second	   securities	   offering,	   in	   which	   they	  

 offered	   each	   investor	   a	   ‘put	   option’	   to	   sell	   their	   LP	   unit	   back	   to	   the	   LLLP	   so	   that	   when	   a	  

 condominium	  was	  sold,	  the	  money	  could	  be	  used	  to	  pay	  back	  the	  first-­‐in-­‐line	  investors	  who	  

 had	   agreed	   to	   exercise	   the	   put	   option,	   leaving	   the	   other	   investors	   at	   the	   back	   of	   the	   line	  

 with	   no	   money	   from	   the	   sale.	   	   This	   second	  security	   offering	   started	   in	   2016	   and	   is	   ongoing:	  

 some	  82%	  of	  the	  investors	  have	  so	  far	  exercised	  the	  put	  option	  and	  now	  hold	  a	  put	  right	  to	  

 sell	  their	  LP	  unit	  back	  to	  the	  LLLP.	  	  The	  put	  right	  was	  not	  registered	  as	  a	  security.	  

              Since	  2016,	  the	  LLLP	  sends	  the	  investors	  a	  notice	  every	  six	  months	  saying	  that	  the	  

 units	   are	   worth	   nearly	   the	   same	   as	   the	   principal	   of	   the	   loan	   (i.e.	   that	   the	   Loan	   is	   fully	  

 secured,	  which	  is	  obviously	  not	  true),	  but	  a	  bulk	  sale	  would	  take	  7	  years	  and	  return	  only	  

 $43	   million,	   so	   the	   19	   units	   have	   to	   be	   put	   on	   the	   market	   one-­‐by-­‐one	   and	   assigned	   to	  

 whichever	  investors	  are	  first	  in	  line	  under	  the	  put	  right.	  	  In	  three	  years,	  the	  LLLP	  has	  sold	  


                                                                                       3
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 4 of 30




 precisely	   one	   (1)	   unit	   of	   collateral,	   allowing	   only	   8	   of	   the	   160	   investors	   to	   get	   out	   of	   this	  

 transaction	  at	  fifty	  cents	  on	  the	  dollar	  (at	  best)	  after	  inflation.	  	  All	  of	  the	  others,	  including	  

 the	  Plaintiffs,	  are	  stuck	  in	  this	  black	  hole	  of	  an	  investment.	  

               For	   the	   last	   few	   years,	   and	   into	   the	   indefinite	   future,	   the	   LLLP	   will	   hold	   the	  

 condominium	   units	   and	   sustain	   the	   ‘put	   option’	   into	   perpetuity,	   continually	   drawing	   fees	  

 from	   the	   investors,	   trying	   to	   sell	   the	   condominium	   units	   that	   were	   ‘put’	   to	   it	   by	   the	  

 borrower	  and	  then	  give	  the	  money	  to	  the	  investors	  first	  in	  line	  who	  have	  bought	  a	  put	  right	  

 from	  the	  LLLP.	  	  Like	  an	  elephant	  trying	  to	  squeeze	  into	  a	  funnel,	  every	  six	  months	  150-­‐plus	  

 foreign	   investors	   are	   trying	   to	   squeeze	   into	   line	   to	   get	   assigned	   to	   a	   unit	   that	   someday	   –	  

 hopefully	   –	   will	   be	   sold	   at	   a	   price	   that	   will	   allow	   them	   to	   walk	   away	   with	   a	   fraction	   of	   their	  

 investment	  because	  the	  deal	  was	  so	  radically	  under-­‐collateralized.	  	  

               To	  make	  it	  more	  ridiculous,	  the	  collateral	  units	  for	  sale	  by	  the	  LLLP	  are	  competing	  

 with	   units	   that	   Mr.	   Knobel	   himself	   is	   selling	   in	   the	   same	   complex,	   so	   the	   lender	   is	  

 competing	   with	   its	   own	   borrower.	   	   Further,	   Mr.	   Knobel	   has	   a	   right	   of	   first	   refusal	   on	   any	  

 unit	   sold	   by	   the	   LLLP,	   so	   if	   a	   unit	   is	   priced	   to	   sell,	   he	   can	   buy	   it	   and	   flip	   it.	   	   To	   put	   it	   in	  

 simple	  terms,	  the	  lender	  cannot	  or	  will	  not	  get	  rid	  of	  the	  collateral	  because	  it	  would	  show	  

 their	  negligence	  in	  setting	  up	  this	  deal.	  

               Who	   wins	   and	   who	   loses?	   	   The	   borrower	   SPO/Knobel	   wins	   because	   they	   got	   $80	  

 million	  cash	  to	  use	  as	  ‘equity’	  by	  turning	  over	  merely	  $40	  million	  in	  collateral	  and	  walking	  

 away.	   	   The	   GP	   and	   the	   LLLP	   win	   because	   they	   are	   still	   collecting	   a	   fee	   on	   the	   $80	   million	   as	  

 long	   as	   they	   are	   ‘managing’	   it.	   	   So	   all	   the	   loss	   from	   under-­‐collateralization	   falls	   on	   the	  

 foreign	  investors	  such	  as	  the	  Plaintiffs	  who	  invested	  $80	  million	  in	  what	  they	  thought	  was	  a	  

 5-­‐year	  conventional	  loan	  only	  to	  be	  stuck	  in	  perpetuity.	  	  


                                                                                                4
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 5 of 30




             This	   lawsuit	   contends	   that	   the	   LLLP	   made	   two	   securities	   offerings	   –	   the	   original	  

 offering	   in	   2011	   and	   the	   ‘put	   option’	   which	   has	   been	   continuous	   since	   2016.	   	   These	  

 offerings	   violated	   federal	   and	   state	   securities	   laws	   (Counts	   I-­‐IV),	   and	   the	   transaction	   and	  

 sale	   of	   collateral	   were	   negligently	   set	   up	   to	   impose	   all	   the	   risk	   of	   loss	   on	   the	   foreign	  

 investors	  in	  breach	  of	  fiduciary	  duties	  owned	  to	  them,	  and	  as	  part	  of	  a	  fraud	  involving	  the	  

 LLLP,	  the	  GP,	  SPO	  and	  Knobel	  (Counts	  V	  and	  VI).	  	  The	  Plaintiffs	  are	  victims	  who	  have	  a	  right	  

 to	  the	  return	  of	  their	  entire	  investment	  and/or	  the	  damages	  they	  have	  suffered.	  	  	  	  

                                                                              	  

                                                         Jurisdiction	  and	  Venue	  

             1.          Jurisdiction	   is	   proper	   in	   federal	   court	   pursuant	   to	   diversity	   jurisdiction,	   28	  

 U.S.C.	   1332(a)(2),	   because	   this	   is	   a	   civil	   matter,	   in	   excess	   of	   the	   statutory	   minimum,	  

 between	   Plaintiffs	   of	   a	   foreign	   country	   (The	   People’s	   Republic	   of	   China)	   and	   foreign	   States,	  

 against	   Defendants	   who	   have	   a	   principal	   place	   of	   business	   and	   who	   are	   resident	   in	   the	  

 State	  of	  Colorado.	  	  

             2.          	  Jurisdiction	   is	   also	   proper	   in	   federal	   court	   pursuant	   to	   subject	   matter	  

 jurisdiction,	  28	  U.S.C.	  1331,	  because	  this	  action	  asserts	  violations	  of	  federal	  laws	  including	  

 the	  Securities	  Exchange	  Act	  of	  1934	  and	  the	  Investment	  Company	  Act	  of	  1940.	  	  

             3.          Venue	  is	  proper	  in	  this	  district	  pursuant	  to	  28	  U.S.C.	  1391(b)(2)	  because	  all	  

 Defendants	  have	  their	  principal	  place	  of	  business	  in	  Denver	  and	  Vail,	  Colorado.	  	  

 	  

                                                                    The	  Parties	  

             4.          Plaintiffs	   are	   Chinese	   nationals	   who	   are	   green-­‐card	   holders.	   Some	   reside	   in	  

 China	  and	  others	  reside	  in	  States	  other	  than	  Colorado.	  


                                                                             5
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 6 of 30




            5.         Defendant	  LLLP	  is	  a	  Colorado	  limited	  liability	  partnership.	  	  	  

            6.         Defendant	  GP	  is	  a	  Colorado	  limited	  liability	  company.	  	  

            7.         Defendant	   SPO	   is	   a	   Delaware	   entity	   qualified	   to	   do	   business	   in	   the	   State	   of	  

 Colorado.	  

            8.         Defendant	  Knobel	  is	  the	  principal	  of	  SPO	  and	  a	  resident	  of	  this	  State.	  	  	  	  

            	  

                                                                  Factual	  Allegations	  

            9.         Plaintiffs	  were	  recruited	  to	  be	  investors	  in	  the	  LLLP	  while	  living	  in	  China.	  

            10.        Plaintiffs	   were	   recruited	   to	   invest	   by	   brokers	   and	   sales	   representatives	  

 acting	  as	  selling	  agents	  of	  the	  LLLP/GP	  (“Brokers”).	  

            11.        The	   GP,	   LLLP,	   and	   Brokers	   gave	   Plaintiffs	   a	   Confidential	   Information	  

 Memorandum	  dated	  March	  31,	  2011	  containing	  a	  description	  of	  the	  Solaris	  project	  and	  a	  

 number	   of	   ancillary	   agreements,	   including	   drafts	   of	   various	   deal	   documents,	   subscription	  

 agreements,	   a	   form	   of	   Promissory	   Note,	   and	   the	   Limited	   Liability	   Limited	   Partnership	  

 Agreement	  (the	  “PPM”).	  	  The	  PPM	  is	  attached	  as	  Exhibit	  1.	  

            12.        The	  Brokers	  received	  sales	  commissions	  and	  compensation.	  	  	  

            13.        The	  Brokers	  were	  not	  licensed	  with	  FINRA	  or	  the	  State	  of	  Colorado.	  	  

            14.        The	   PPM	   states	   in	   caps:	   “THE	   COMPANY	   IS	   EXEMPT	   FROM	   THE	   PROVISIONS	  

 OF	  THE	  INVESTMENT	  COMPANY	  ACT	  OF	  1940	  PURSUANT	  TO	  SECTION	  3(c)(1)	  THEREOF.”	  	  

            15.        In	   reliance	   on	   the	   PPM	   and	   related	   documents,	   each	   investor	   made	   two	  

 payments:	   (i)	   an	   administrative	   fee	   of	   $50,000	   which	   was	   non-­‐refundable,	   a	   portion	   of	  

 which	  went	  to	  the	  selling	  agent,	  and	  (ii)	  a	  $500,000	  purchase	  of	  an	  LP	  unit	  in	  the	  LLLP	  (a	  

 “Unit”).	  


                                                                            6
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 7 of 30




              16.            Further,	   each	   investor	   was	   changed	   an	   annual	   Management	   Fee	   of	   2%	   of	  

 their	  investment,	  to	  be	  paid	  to	  an	  entity	  affiliated	  with	  the	  GP.	  

              17.            The	  LLLP	  made	  a	  loan	  to	  SPO	  designated	  as	  “developer’s	  equity.”	  	  	  	  

              18.            The	  PPM	  contained	  a	  draft	  Promissory	  Note	  (“Note”),	  which	  was	  supposed	  to	  

 have	  an	  exhibit	  listing	  the	  collateral	  securing	  the	  loan	  and	  the	  value	  of	  such	  collateral,	  but	  

 this	  exhibit	  was	  empty	  when	  delivered	  to	  Plaintiffs	  at	  the	  time	  of	  their	  investment.	  	  	  

              19.            Accordingly,	   the	   Plaintiffs	   did	   not	   realize	   that	   the	   collateral	   for	   the	   Loan	   of	  

 $80	   million	   would	   be	   only	   19	   units	   out	   of	   the	   79	   owned	   by	   SPO/Knobel,	   and	   to	   this	   day	  

 they	  have	  no	  idea	  why	  the	  Loan	  was	  not	  secured	  by	  all	  79	  units	  of	  the	  borrower.	  	  

              20.            This	  securities	  offering	  was	  conducted	  in	  2011	  and	  2012.	  

              21.            The	  offering	  documents	  were	  in	  English	  and	  the	  Plaintiffs	  could	  not	  read	  or	  

 speak	  English	  proficiently,	  so	  they	  had	  to	  rely	  on	  representations	  of	  the	  Brokers	  acting	  for	  

 the	  LLLP.	  

              22.            160	   investors	   (including	   the	   Plaintiffs)	   subscribed	   to	   the	   securities	   offering	  

 and	  transferred	  $80	  million	  into	  the	  LLLP.	  

              23.            The	   LLLP	   lent	   all	   $80	   million	   to	   SPO/Knobel	   under	   the	   Note,	   which	   had	   a	  

 five-­‐year	  maturity	  for	  each	  advance,	  at	  an	  interest	  rate	  of	  5%	  per	  year.	  

              24.            The	   structure	   of	   the	   Loan	   had	   some	   very	   unusual	   features	   that	   were	   not	  

 obvious	  to	  non-­‐professional	  investors	  such	  as	  the	  Plaintiffs.	  

              25.            First,	  the	  Note	  was	  non-­‐recourse	  to	  SPO/Knobel,	  meaning	  that	  there	  was	  no	  

 entity	   or	   person	   promising	   to	   repay	   the	   $80	   million	   principal	   if	   the	   collateral	   proved	  

 insufficient.	  	  	  




                                                                                 7
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 8 of 30




              26.          Second,	   a	   nonrecourse	   loan	   is	   the	   riskiest	   kind	   of	   construction	   loan,	   so	   it	   is	  

 always	   over-­‐collateralized	   to	   offset	   the	   risk.	   	   For	   example,	   if	   a	   prudent	   lender	   made	   a	  

 nonrecourse	   loan	   of	   $100	   million,	   it	   might	   require	   that	   the	   borrower	   put	   up	   collateral	   of	  

 $140	   million	   or	   more	   to	   secure	   the	   loan,	   so	   there	   is	   a	   deep	   cushion	   for	   recovery	   of	   the	  

 principal	   in	   case	   the	   collateral	   diminishes	   in	   value.	   In	   the	   hypothetical	   above,	   even	   if	   the	  

 collateral	  went	  down	  in	  value	  from	  $140	  million	  to	  $100	  million,	  the	  collateral	  would	  still	  

 be	  sufficient	  to	  cover	  the	  loan.	  	  	  

              27.          It	   is	   unheard-­‐of	   for	   any	   lender	   to	   make	   a	   nonrecourse	   loan	   based	   on	  

 collateral	   equal	   to	   the	   value	   of	   the	   money	   being	   lent;	   in	   fact,	   this	   is	   illegal	   for	   an	   FDIC	  

 registered	   bank	   since	   it	   is	   such	   a	   bad	   deal	   for	   the	   banks’	   customers.	   	   See,	   e.g.,	   12	   U.S.C.	  

 1828(o)	   codified	   at	   12	   C.F.R.	   365.1	   (setting	   a	   80%	   limit	   for	   recourse	   construction	   loans,	  

 meaning	  that	  even	  recourse	  loans	  must	  be	  over-­‐collateralized).	  

              28.          Unknown	   to	   the	   Plaintiffs,	   the	   lender	   LLLP	   allowed	   the	   borrower	  

 SPO/Knobel	  to	  select	  the	  condominium	  units	  that	  would	  supposedly	  serve	  as	  collateral	  as	  

 worth	  $80	  million.	  

              29.          In	  other	  words,	  the	  lender	  let	  the	  borrower	  choose	  its	  own	  collateral	  and	  its	  

 own	   valuation.	   	   There	   would	   be	   no	   customary	   over-­‐collateralization	   of	   the	   type	   normally	  

 found	  in	  a	  nonrecourse	  loan.	  

              30.          Plaintiffs	   and	   other	   investors	   had	   no	   idea	   of	   the	   meager	   under-­‐

 collateralization	  of	  the	  Loan	  (and	  hence	  the	  diminished	  amount	  they	  would	  get	  back)	  until	  

 they	  started	  to	  receive	  Notices	  to	  Investors	  beginning	  in	  2016,	  showing	  that	  the	  collateral	  

 appeared	  to	  be	  only	  19	  units;	  they	  were	  thus	  totally	  mystified	  as	  to	  why	  only	  19	  units	  were	  

 used	   as	   collateral	   for	   the	   Loan	   instead	   of	   many	   more	   units.	   	   At	   some	   point	   the	   Plaintiffs	  


                                                                                8
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 9 of 30




 received	  a	  list	  of	  the	  collateral	  value	  of	  19	  units,	  but	  they	  still	  believed	  that	  there	  was	  more	  

 collateral	   and	   that	   the	   loan	   was	   going	   to	   be	   due	   at	   maturity.	   	   See	   Exhibit	   2	   for	   a	   list	   of	  

 collateral	  and	  its	  ‘value’	  as	  designated	  by	  the	  borrower	  SPO/Knobel.	  

              31.          It	   was	   only	   after	   Plaintiffs	   hired	   a	   lawyer	   in	   2019,	   who	   in	   turn	   hired	   a	  

 valuation	   expert,	   that	   the	   Plaintiffs	   came	   to	   understand	   that	   the	   Loan	   had	   been	   grossly	  

 under-­‐collateralized	  and	  that	  the	  borrower	  had	  been	  allowed	  to	  pick	  the	  collateral,	  which	  

 allowed	   the	   Loan	   to	   be	   radically	   under-­‐collateralized	   and	   that	   the	   borrower	   would	   not	   pay	  

 the	  principal.	  	  This	  was	  unfathomable	  to	  the	  Plaintiffs,	  both	  because	  of	  the	  language	  barrier	  

 and	  because	  it	  seemed	  so	  absurd	  that	  no	  rational	  lender	  would	  allow	  such	  a	  thing.	  

              32.          The	  transaction	  had	  another	  bizarre	  feature,	  which	  is	  that	  SPO	  was	  allowed	  

 after	  three	  years	  to	  “put”	  each	  of	  the	  19	  units	  back	  to	  the	  lender	  (that	  is,	  to	  the	  LLLP)	  and	  

 get	   credit	   for	   ‘repaying’	   the	   stated	   value	   agreed	   to	   by	   the	   parties.	   	   In	   other	   words,	   they	  

 could	  “send	  the	  keys	  in	  the	  mail”	  and	  walk	  away	  after	  three	  years.	  	  	  

              33.          In	   practical	   terms,	   a	   condominium	   unit	   might	   have	   a	   stipulated	   collateral	  

 value	  of	  $3.7	  million	  set	  by	  the	  borrower	  that	  could	  be	  ‘put’	  to	  the	  lender	  for	  ‘repayment’	  of	  

 $4	   million	   principal	   even	   though	   the	   actual	   sale	   price	   of	   the	   unit	   in	   Vail	   was,	   say,	   $2.7	  

 million.	   	   On	   paper	   -­‐	   in	   the	   fantasyland	   of	   the	   deal	   -­‐	   $4	   million	   principal	   would	   have	   been	  

 repaid,	  but	  in	  the	  real	  world	  of	  Vail,	  Colorado,	  only	  $2.7	  million	  would	  be	  available	  to	  repay	  

 the	   8	   investors	   who	   each	   put	   in	   $500,000	   of	   the	   $4	   million,	   and	   these	   investors	   would	   only	  

 get	  this	  lowball	  payment	  after	  paying	  accrued	  management	  fees	  and	  realtor	  fees;	  in	  fact,	  the	  

 investors	   had	   to	   sign	   a	   promissory	   note	   in	   favor	   of	   the	   LLLP	   promising	   to	   pay	   the	  

 management	   fees.	   	   All	   of	   the	   shortfall	   and	   loss	   ($1.3	   million)	   would	   fall	   on	   the	   foreign	  

 investors.	  


                                                                                    9
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 10 of 30




                 34.                Although	  called	  a	  “loan,”	  this	  structure	  was	  no	  different	  from	  a	  3-­‐year	  sales	  

  transaction.	  	  The	  LLLP	  was	  paying	  $80	  million	  to	  SPO/Knobel	  for	  whatever	  the	  units	  would	  

  be	  worth	  after	  three	  years	  when	  they	  were	  ‘put’	  back	  to	  LLLP,	  which	  turned	  out	  to	  be	  an	  

  amount	  far	  below	  the	  principal	  of	  the	  loan	  since	  it	  was	  under-­‐collateralized.	  	  

                 35.                Upon	   information	   and	   belief,	   it	   was	   contemplated	   and	   intended	   by	  

  SPO/Knobel	  and	  the	  LLLP	  that	  the	  ‘put’	  feature	  would	  inexorably	  be	  exercised	  so	  this	  was	  

  essentially	  a	  disguised	  sale	  ab	  initio.	  	  	  

                 36.                In	  other	  words,	  this	  transaction	  was	  promoted	  and	  sold	  as	  an	  investment	  in	  a	  

  Loan	  against	  the	  condominium	  units	  but	  it	  was	  in	  fact	  a	  purchase	  of	  19	  units	  over	  a	  three	  

  year	  period.	  

                 37.                Furthermore,	   the	   PPM	   variously	   states	   that	   the	   purpose	   of	   the	   loan	   is	  

  working	   capital	   as	   well	   as	   “developer’s	   equity”	   –	   a	   truly	   bizarre	   way	   to	   refer	   to	   a	   loan	  

  (which	  is	  debt,	  not	  equity).	  	  	  

                 38.                From	   a	   business	   perspective,	   no	   rational	   lender	   would	   allow	   a	   loan	   (which	   is	  

  debt)	  to	  be	  used	  by	  the	  borrower	  as	  “equity”	  since	  the	  borrower	  could	  then	  take	  the	  “equity”	  

  to	   another	   lender	   and	   get	   a	   senior-­‐ranking	   debt,	   thus	   harming	   the	   lender.	   	   By	  

  characterizing	   the	   Loan	   as	   “equity”	   the	   lender	   imperiled	   the	   investors	   including	   the	  

  Plaintiffs.	  

                 39.                The	  bizarre	  structure	  of	  this	  transaction	  came	  home	  to	  roost,	  naturally.	  

                 40.                SPO/Knobel	  took	  advantage	  of	  the	  ‘put’	  option	  and	  turned	  over	  all	  19	  units	  at	  

  the	  3-­‐year	  mark,	  in	  supposed	  full	  payment	  of	  the	  principal	  of	  the	  Note,	  then	  walked	  away	  

  scot-­‐free	  with	  the	  $80	  million	  that	  had	  been	  given	  to	  them,	  leaving	  the	  LLLP	  stuck	  holding	  

  the	  19	  units.	  	  	  


                                                                                     10
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 11 of 30




               41.          Now	   the	   LLLP/lender,	   was	   holding	   19	   units	   that	   they	   told	   investors	   were	  

  worth	  $80	  million	  but	  when	  they	  tried	  to	  sell	  them	  individually,	  they	  couldn’t	  get	  anywhere	  

  near	   the	   prices	   which	   they	   had	   told	   the	   Plaintiffs	   that	   the	   units	   were	   worth,	   and	   when	   they	  

  tried	  to	  sell	  them	  as	  a	  block,	  they	  were	  offered	  low	  figures	  that	  would	  leave	  the	  investors	  

  with	  some	  fifty	  cents	  on	  the	  dollar.	  	  	  

               42.          The	   LLLP	   had	   told	   Plaintiffs	   that	   the	   loan	   was	   fully	   collateralized	   but	  

  obviously	   it	   wasn’t,	   and	   as	   a	   nonrecourse	   loan	   it	   should	   not	   have	   been	   simply	   fully	  

  collateralized	  but	  far	  over-­‐collateralized.	  

               43.          Under	  the	  terms	  of	  the	  LLLP	  Agreement	  and	  the	  PPM,	  the	  LLLP	  is	  supposed	  

  to	   make	   every	   effort	   to	   “monetize”	   (a	   fancy	   word	   for	   “sell”)	   the	   condominiums	   by	   the	   5th	  

  year	  anniversary	  of	  each	  advance	  under	  the	  Loan.	  They	  couldn’t	  do	  this.	  	  	  

               44.          Instead	   of	   selling	   the	   units,	   which	   they	   could	   not	   do,	   the	   LLLP	   started	  

  engaging	  in	  a	  byzantine	  process	  for	  getting	  rid	  of	  the	  units	  outlined	  in	  Section	  13.06	  of	  the	  

  LLLP	  Agreement	  (Section	  13.06)	  whereby	  every	  six	  months	  the	  GP	  sends	  an	  estimate	  of	  the	  

  collateral	  value	  of	  the	  units	  and	  offers	  investors	  a	  “put	  option”	  for	  putting	  their	  LP	  to	  the	  

  LLLP,	  which	  they	  refer	  to	  as	  a	  “Notice	  to	  Investors.”	  	  	  	  	  

               45.          An	  example	  of	  the	  latest	  Notice	  to	  Investors	  is	  attached	  as	  Exhibit	  3.	  	  	  

               46.          As	   explained	   in	   Exhibit	   3,	   the	   LLLP	   offers	   a	   continuing	   “put	   option”	   to	   the	  

  Plaintiffs	  and	  investors	  whereby	  they	  are	  offered	  an	  option	  to	  put	  their	  LP	  interest	  to	  the	  

  LLLP	   (the	   issuer),	   then	   the	   issuer	   will	   sell	   a	   unit	   and	   assign	   the	   proceeds	   to	   the	   first	  

  investors	  who	  submitted	  their	  put	  notice.	  

               47.          Apparently,	  some	  82%	  of	  the	  investors	  have	  signed	  the	  “put	  option.”	  




                                                                                    11
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 12 of 30




              48.          A	  “put”	  is	  a	  security,	  so	  the	  offering	  of	  a	  put	  option	  is	  an	  offering	  of	  securities,	  

  making	   this	   the	   second	   offering	   of	   securities,	   starting	   in	   2016	   but	   ongoing	   through	   the	  

  present	  in	  a	  continuous	  offering.	  	  

              49.          To	   date,	   only	   one	   (1)	   unit	   out	   of	   19	   has	   been	   sold	   in	   3	   years.	   	   The	   lender	   had	  

  allowed	  the	  borrower	  SPO/Knobel	  to	  assign	  it	  a	  collateral	  value	  of	  $3,707,982	  to	  secure	  a	  

  loan	  advance	  of	  $4	  million	  by	  8	  investors	  at	  $500,000	  each.	  	  It	  was	  sold	  at	  $2,780,000	  and	  

  then	  subject	  to	  expenses	  plus	  accrued	  management	  fees	  of	  $210,000	  in	  a	  promissory	  note	  

  due	  to	  the	  LLLP,	  with	  the	  result	  that	  each	  the	  8	  investors	  who	  were	  ‘lucky’	  enough	  to	  get	  

  out	   of	   this	   deal	   only	   got	   slightly	   over	   $300,000	   for	   their	   $500,000	   investment	   after	   7	   years	  

  –	  about	  a	  50%	  loss	  accounting	  for	  inflation.	  	  	  

              50.          This	  extreme	  loss	  could	  have	  been	  avoided	  by	  insisting	  on	  better	  collateral,	  

  or	  by	  cross-­‐collateralizing	  the	  loan,	  or	  by	  hedging	  the	  loan	  with	  a	  trade	  that	  would	  pay	  off	  if	  

  the	   housing	   market	   went	   down	   –	   or	   any	   number	   of	   rational	   business	   decisions	   that	   a	  

  prudent	  lender	  can	  use.	  

              51.          The	  6th	  Notice	  to	  Investors	  (dated	  May	  31,	  2019)	  attached	  as	  Exhibit	  3	  tells	  

  investors	  that	  the	  remaining	  18	  units	  have	  collateral	  value	  of	  $73,130,000	  on	  $78,500,000	  

  remaining	   of	   loan	   principal,	   yet	   also	   says	   that	   a	   bulk	   sale	   will	   only	   generate	   $43	   million	  

  gross	  value	  before	  deductions	  and	  will	  take	  7	  years.	  

              52.          This	  Notice	  to	  Investors	  is	  bizarre	  on	  its	  face:	  if	  the	  units	  are	  right	  now	  worth	  

  nearly	   100	   cents	   on	   the	   dollar,	   why	   can	   they	   only	   be	   sold	   for	   50	   cents	   on	   the	   dollar	   in	   7	  

  years?	   	   This	   makes	   no	   sense	   and	   is	   designed	   solely	   to	   confuse	   the	   investors	   as	   a	   way	   of	  

  making	  them	  exercise	  the	  put	  option	  security	  and	  stay	  in	  this	  deal,	  paying	  fees	  to	  the	  LLLP.	  




                                                                                      12
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 13 of 30




              53.          Right	  now	  the	  entire	  transaction	  is	  stuck	  in	  6-­‐month	  cycles	  where	  the	  LLLP	  

  informs	   investors	   that	   they	   cannot	   sell	   the	   property	   but	   asks	   them	   to	   get	   on	   the	   list	   of	  

  persons	  who	  exercise	  a	  put	  option	  to	  sell	  their	  LP	  unit	  back	  to	  the	  LLLP.	  

              54.          If	   we	   “follow	   the	   money”	   we	   find	   that	   the	   borrower	   SPO/Knobel	   got	   $80	   in	  

  return	   for	   turning	   over	   $40	   million	   in	   condominium	   units;	   the	   GP	   and	   LLLP	   get	   their	   full	  

  management	   fee	   as	   a	   precondition	   for	   any	   sale	   of	   collateral;	   and	   the	   big	   losers	   are	   the	  

  investor,	  who	  are	  left	  holding	  the	  bag.	  	  

              55.          This	  cannot	  have	  happened	  purely	  by	  chance.	  It	  reeks	  of	  a	  design,	  an	  artifice	  

  to	   place	   all	   the	   burden	   and	   risk	   on	   the	   foreign	   investors,	   to	   make	   them	   bag-­‐holders,	   and	   to	  

  recharacterize	  their	  loans	  as	  ‘developer’s	  equity.’	  	  	  

              56.          Further,	   Plaintiffs’	   counsel	   has	   been	   informed	   that	   the	   transaction	   is	  

  structured	   so	   that	   title	   stays	   with	   SPO	   until	   each	   unit	   is	   sold,	   which	   creates	   a	   danger	   that	   a	  

  creditor	   of	   SPO	   or	   Knobel	   might	   try	   to	   reach	   this	   collateral,	   or	   that	   SPO	   might	   declare	  

  bankruptcy,	  leaving	  the	  investors	  without	  title.	  	  	  

              57.          To	   make	   matters	   worse,	   the	   LLLP	   has	   informed	   Plaintiffs’	   counsel	   that	  

  Knobel	  has	  a	  contractual	  right	  of	  first	  refusal	  to	  buy	  any	  of	  the	  units	  that	  the	  LLLP	  puts	  up	  

  for	   sale,	   and	   allows	   him	   to	   compete	   in	   the	   sale	   of	   Solaris	   units,	   so	   every	   time	   that	   the	   LLLP	  

  lists	  a	  unit	  for	  a	  certain	  price,	  Mr.	  Knobel	  has	  the	  ability	  to	  list	  a	  comparable	  unit	  for	  a	  lesser	  

  amount,	  or	  to	  buy	  the	  LLLP’s	  unit	  and	  flip	  it	  for	  a	  greater	  price,	  thereby	  short-­‐circuiting	  the	  

  ability	  of	  the	  LLLP	  to	  realize	  the	  collateral.	  	  The	  lender	  has	  allowed	  the	  borrower	  to	  get	  in	  

  the	  way	  of	  ‘monetizing’	  the	  collateral	  –	  all	  at	  the	  expense	  of	  the	  Plaintiffs.	  

              58.          The	   limited	   partnership	   units	   sold	   to	   the	   Plaintiffs	   are	   clearly	   “securities.”	  

  SEC	  v.	  Liu,	  262	  F.	  Supp.	  3d	  957,	  969-­‐970	  (S.D.	  Cal.	  2017)(“Accordingly,	  securities	  laws	  apply	  


                                                                                   13
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 14 of 30




  to	  the	  EB-­‐5	  fund	  offering	  and	  [the	  owner’s]	  conduct.”);	  SEC	  v.	  Kameli,	  276	  F.	  Supp.	  3d.	  852,	  

  fn9	   (N.D.	   Ill.	   2017)(“Courts	   have	   specifically	   held	   that	   investments	   in	   EB–5	   enterprises	   like	  

  those	  at	  issue	  here	  constitute	  ‘securities’	  within	  the	  meaning	  of	  the	  securities	  laws.”).	  	  	  	  

                  59.        Likewise,	   the	   ‘puts’	   offered	   by	   the	   LLLP	   to	   the	   limited	   partners	   starting	   in	  

  2016	  and	  continuing	  through	  the	  present	  are	   expressly	  within	  the	  definition	  of	  a	  “security”	  

  under	  the	  1933	  Securities	  Act.	  	  15	  U.S.C.	  77b(a)(1)(specifically	  including	  the	  word	  “put”	  in	  

  the	  definition).	  	  	  

                  60.        The	   Plaintiffs	   are	   not	   native	   English	   speakers	   and	   cannot	   fully	   comprehend	  

  the	   legalese	   written	   in	   English.	   	   They	   assumed	   well	   into	   2018	   that	   the	   collateral	   was	  

  sufficient	  to	  repay	  the	  Loan	  and	  that	  the	  LLLP	  and	  GP	  had	  merely	  hit	  a	  snag	  in	  monetizing	  

  the	  deal.	  	  	  

                  61.        In	  2019,	  the	  Plaintiffs	  hired	  US	  counsel,	  who	  in	  turn	  hired	  a	  valuation	  expert	  

  for	   the	   Plaintiffs.	   	   He	   immediately	   discovered	   that	   this	   transaction	   was	   set	   up	   to	   fail,	   that	   it	  

  was	   a	   disguised	   sale	   to	   artificially	   prop	   up	   the	   developer’s	   supposed	   ‘developers’	   equity’	  

  and	  that	  the	  units	  would	  not	  be	  able	  to	  be	  monetized	  except	  at	  perhaps	  50	  cents	  on	  a	  dollar,	  

  will	  the	  entire	  loss	  falling	  on	  the	  Plaintiffs.	  	  This	  transaction	  is	  a	  Roach	  Motel	  designed	  to	  

  extract	  value	  from	  foreigners.	  

                  62.        A	  few	  representative	  Declarations	  of	  the	  Plaintiffs	  are	  set	  forth	  as	  Exhibit	  4	  

  stating	   their	   anger	   and	   total	   mystification	   by	   the	   persons	   who	   perpetrated	   this	   deal.	  	  	  

  Plaintiffs	   are	   prepared	   to	   produce	   many,	   many	   more	   such	   Declarations	   of	   anger,	  

  frustration,	  victimhood,	  confusion,	  and	  total	  confusion.	  


                  	  



                                                                                 14
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 15 of 30




             	          	          	          	          	          	  

                                                          COUNT	  I	  
                                           (against	  the	  LLLP	  and	  the	  GP)	  
                                                          15	  U.S.C.	  80a	  
                                    FAILURE	  TO	  REGISTER	  AS	  INVESTMENT	  COMPANY	  
                                                                   	  

             63.         Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   though	   fully	   set	   forth	   herein,	   each	  

  and	  every	  allegation	  above.	  	  	  

             64.         Section	   7(a)	   of	   the	   Investment	   Company	   Act	   (“ICA”)	   precludes	   an	  

  “investment	   company”	   from	   transacting	   business	   in	   interstate	   commerce	   unless	   it	   is	  

  registered	  or	  qualifies	  for	  an	  exemption	  from	  registration.	  	  	  

             65.         The	  ICA	  defines	  an	  “investment	  company”	  as	  “any	  issuer	  which	  .	  .	  .	  is	  or	  holds	  

  itself	   out	   as	   being	   engaged	   primarily,	   or	   proposes	   to	   engage	   primarily,	   in	   the	   business	   of	  

  investing,	  reinvesting,	  or	  trading	  in	  securities.”	  15	  U.S.C.	  80a-­‐3(a)(1)(A).	                           	  

             66.         Here,	  the	  LLLP	  is	  an	  investment	  company	  because	  it	  holds	  itself	  out	  as	  being	  

  engaged	  in	  the	  investing	  in	  securities,	  namely	  by	  issuing	  limited	  partnership	  units	  and	  put	  

  options.	  	  When	  an	  EB-­‐5	  fund	  like	  the	  LLLP	  makes	  a	  loan,	  the	  loan	  is	  itself	  an	  “investment	  

  contract”	  because	  it	  is	  an	  investment	  of	  money	  in	  a	  common	  enterprise	  (the	  development	  

  of	  Solaris)	  with	  the	  expectation	  of	  profit	  (the	  interest	  on	  the	  loan)	  derived	  from	  the	  work	  of	  

  others.	  	  See	  Realex	  Capital	  Corporation,	  SEC	  No-­‐Action	  Letter	  (March	  19,	  1984).	  	  	  

             67.         The	   LLLP	   was	   required	   to	   register	   as	   an	   investment	   company	   or	   find	   an	  

  exemption	  from	  registration.	  

             68.         As	   noted	   above,	   the	   LLLP	   stated	   in	   CAPS	   that	   it	   claimed	   to	   be	   exempt	   from	  

  the	  ICA	  because	  of	  section	  3(c)(1).	  




                                                                                15
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 16 of 30




               69.          However,	   section	   3(c)(1)	   only	   provides	   an	   exemption	   for	   funds	   that	   have	  

  fewer	  than	  100	  investors,	  which	  is	  not	  the	  case	  here.	  

               70.          Therefore,	  the	  PPM	  contains	  a	  material	  misstatement	  of	  law	  and	  the	  fund	  is	  

  not	  exempt	  under	  3(c)(1).	  

               71.          The	   PPM	   admits	   that	   if	   there	   is	   no	   exemption	   from	   the	   registration	  

  requirement	  of	  the	  ICA,	  the	  investors	  have	  a	  right	  of	  rescission.	  	                  	  

               72.          The	  remedy	  for	  failure	  to	  register	  as	  an	  investment	  company	  is	  rescission	  of	  

  contracts	   entered	   into	   by	   the	   company,	   and	   a	   ban	   on	   the	   company	   engaging	   in	   interstate	  

  commerce.	  	  15	  U.S.C.	  80a-­‐46(b),	  80a-­‐7	  and	  80-­‐8.	  

               73.          There	  is	  a	  private	  right	  of	  action	  for	  violation	  of	  the	  ICA	  that	  allows	  rescission	  

  of	  each	  investment	  contract	  with	  an	  unregistered	  investment	  company.	  University	  Bank	  v.	  

  Lansuppe	  Feeder	  Inc.,	  No.	  16-­‐4061	  (2d	  Cir.,	  August	  5,	  2019).	  	  	  

               74.          As	   for	   the	   statute	   of	   limitations,	   the	   Second	   Circuit	   in	   University	   Bank	   held	  

  that	   the	   ICA	   created	   a	   private	   right	   of	   action	   for	   security	   holders	   to	   rescind	   their	  

  investment	  with	  respect	  to	  sales	  by	  an	  investment	  company	  that	  occurred	  a	  decade	  before	  

  the	  suit	  was	  brought.	  	  	  

               75.          The	  LLLP	  knew	  that	  they	  should	  have	  registered	  under	  the	  ICA	  since	  they	  put	  

  in	  capital	  letters	  on	  the	  PPM	  their	  belief	  that	  they	  were	  exempt	  and	  then	  admitted	  that	  if	  

  they	   were	   not	   exempt	   the	   investors	   would	   have	   a	   claim	   for	   rescission.	   	   What	   they	   feared	  

  has	  come	  true.	  

               WHEREFORE,	   Plaintiffs	   ask	   this	   Court	   for	   an	   Order	   rescinding	   their	   investment	   of	  

               $500,000	  each	  and	  returning	  such	  money	  with	  statutory	  interest	  and	  costs.	  	  	  	  

               	  


                                                                              16
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 17 of 30




                                                                COUNT	  II	  
                                                  (against	  the	  LLLP	  and	  the	  GP)	  
                                                            15	  U.S.C.	  78o	  
                                         USE	  OF	  UNREGISTERED	  BROKER-­‐DEALERS	  
  	  

              76.         Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   though	   fully	   set	   forth	   herein,	   each	  

  and	  every	  allegation	  above.	  	  	  

              77.         Section	  15(a)(1)	  of	  the	  Exchange	  Act	  of	  1934	  makes	  it	  unlawful	  for	  a	  person	  

  to	   “effect	   a	   transaction	   in	   securities”	   or	   “attempt	   to	   induce	   the	   purchase	   or	   sale	   of	   any	  

  security”	  unless	  they	  are	  registered	  with	  FINRA	  as	  a	  broker-­‐dealer.	  	  

              78.         Section	   29(b)	   of	   the	   Exchange	   Act	   provides	   that	   every	   contract	   made	   in	  

  violation	   of	   any	   provision	   of	   the	   broker-­‐dealer	   registration	   requirements	   “shall	   be	   void.”	  

  The	  voidable	  transaction	  gives	  the	  investor	  a	  right	  of	  rescission.	  

              79.         Section	   20(e)	   of	   the	   Exchange	   Act	   imposes	   aiding-­‐and-­‐abetting	   liability	   on	  

  any	  person	  that	  knowingly	  or	  recklessly	  provides	  substantial	  assistance	  in	  a	  violation	  of	  the	  

  Exchange	   Act,	   such	   as	   by	   using	   a	   unlicensed	   broker	   and	   paying	   them	   transaction-­‐based	  

  compensation.	  

              80.         The	  LLLP	  admits	  to	  selling	  units	  and	  using	  foreign	  agents	  as	  brokers.	  	  There	  

  is	  no	  way	  to	  describe	  the	  $50,000	  administrative	  fee	  charged	  to	  investors	  as	  anything	  other	  

  than	  a	  transaction-­‐based	  brokerage	  fee	  for	  finding	  an	  investor.	  	  	  

              81.         In	  this	  District,	  a	  transaction	  brokered	  by	  an	  unlicensed	  broker	  is	  subject	  to	  

  rescission.	  	  Landegger	  v	  Cohen,	  5	  F.	  Supp.	  3rd	  1278,	  1292	  (D.	  Colo.	  2013).	  	  Landegger	  holds	  

  that	   when	   an	   unlicensed	   broker	   puts	   a	   purchaser	   of	   securities	   into	   contractual	   privity	   with	  

  an	   issuer	   of	   the	   securities,	   the	   transaction	   is	   void.	   	   The	   purchaser	   has	   a	   private	   right	   of	  




                                                                              17
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 18 of 30




  action	  to	  declare	  the	  transaction	  void.	   Landegger	  is	  good	  law	  without	  negative	  reviews	  and	  

  has	  been	  cited	  by	  other	  federal	  courts.	  	  

              82.                 Given	  that	  the	  limited	  partnership	  units	  were	  sold	  through	  brokers	  that	  were	  

  unlicensed,	  at	  the	  insistence	  of	  the	  LLLP,	  they	  have	  aided-­‐and-­‐abetted	  a	  violation	  of	  section	  

  15(a)(1)	  of	  the	  1934	  Exchange	  Act.	  

              83.                 	  The	  remedy	  for	  using	  unlicensed	  broker-­‐dealers	  is	  rescission	  under	  Section	  

  29(b)	  of	  the	  1934	  Securities	  Exchange	  Act.	  

              84.                 The	   statute	   of	   limitations	   for	   Section	   29(b)	   violations	   is	   1-­‐and-­‐3	   years	   for	  

  fraudulent	  conduct	  by	  a	  broker-­‐dealer,	  but	  there	  is	  no	  specific	  limit	  for	  the	  complete	  failure	  

  to	  register,	  as	  in	  this	  case.	  

              85.                 Accordingly,	   the	   investment	   contracts	   (the	   initial	   investment	   and	   the	   put	  

  options)	   are	   void,	   and	   thus	   the	   LLLP	   should	   return	   each	   investor	   their	   investment	   of	  

  $500,000.	  

              WHEREFORE,	   Plaintiffs	   ask	   this	   Court	   for	   an	   Order	   declaring	   as	   void	   their	  

              investment	  of	  $500,000	  each	  and	  returning	  such	  money	  with	  statutory	  interest	  and	  

              costs.	  	  	  	  

              	  

                                                                                COUNT	  III	  
                                                             (against	  the	  LLLP,GP,	  and	  Knobel)	  
                                                       15	  U.S.C.	  78j	  (17	  CFR.	  240.10b-­‐5)	  and	  78t	  
                                                      Federal	  Securities	  Exchange	  Act	  Violation	  
                                                                                        	  
              86.                 Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   though	   fully	   set	   forth	   herein,	   each	  

  and	  every	  allegation	  above.	  	  	  

              87.                 Section	   10b	   of	   the	   Exchange	   Act	   (15	   U.S.C.	   78j)	   provides	   that	   it	   shall	   be	  

  unlawful	   for	   any	   person,	   directly	   or	   indirectly,	   to	   use	   any	   manipulative	   or	   deceptive	   device	  
                                                                                    18
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 19 of 30




  or	   contrivance	   in	   contravention	   of	   such	   rules	   and	   regulations	   as	   the	   Commission	   may	  

  prescribe	  for	  the	  protection	  of	  investors.	  

              88.          In	   furtherance	   of	   Rule	   10(b),	   the	   Commission	   enacted	   Rule	   10b-­‐5	   (17	   CFR	  

  240.10b-­‐5)	   which	   makes	   it	   unlawful	   to	   (a)	   employ	   any	   device,	   scheme,	   or	   artifice	   to	  

  defraud,	   (b)	   to	   make	   any	   untrue	   statement	   of	   material	   fact,	   or	   (c)	   to	   engage	   in	   any	   act,	  

  practice	   or	   course	   of	   business	   which	   operates	   as	   a	   fraud	   or	   deceit	   on	   any	   person,	   in	  

  connection	  with	  the	  purchase	  and	  sale	  of	  a	  security.	  	  

              89.          A	   “material	   fact”	   under	   Rule	   10b-­‐5	   is	   any	   fact	   that	   a	   reasonable	   investor	  

  would	  find	  important	  in	  making	  a	  decision	  whether	  to	  invest.	  	  

              90.          The	  GP	  and	  the	  LLLP	  engaged	  in	  deceit	  in	  the	  PPM	  by	  creating	  the	  misleading	  

  impression	  to	  Plaintiffs	  that	  they	  were	  investing	  in	  a	  loan	  of	  $80	  million,	  when	  in	  fact	  it	  was	  

  a	   disguised	   sale	   at	   far	   lower	   value.	   	   This	   has	   been	   a	   continuing	   fraud	   from	   the	   first	   through	  

  the	  second	  securities	  offering:	  it	  is	  an	  ongoing	  material	  misrepresentation	  that	  is	  still	  being	  

  propagated	   to	   the	   Plaintiffs	   in	   the	   Notices	   to	   Investors	   sent	   every	   six	   months	   in	   connection	  

  with	  the	  second	  securities	  offering	  of	  the	  put	  options.	  

              91.          This	  transaction	  was	  set	  up,	  and	  continues	  to	  operate,	  as	  a	  continuous	  fraud	  

  and	   deceit	   on	   the	   Plaintiffs	   by	   using	   their	   money	   to	   make	   a	   horrendous	   loan	   and	   then	  

  holding	  onto	  the	  collateral	  to	  draw	  profits.	  

              92.          The	   GP	   and	   LLLP	   omitted	   to	   disclose	   the	   material	   fact	   that	   the	   collateral	  

  would	   be	   chosen	   by	   the	   borrower	   as	   only	   19	   units	   and	   that	   the	   Loan	   would	   be	   under-­‐

  collateralized	  for	  a	  nonrecourse	  loan.	  

              93.          The	  GP	  and	  LLLP	  omitted	  to	  disclose	  the	  material	  fact	  that	  characterizing	  the	  

  loan	  as	  “equity”	  would	  allow	  the	  borrower	  to	  put	  other	  creditors	  ahead	  of	  them,	  and	  create	  


                                                                                 19
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 20 of 30




  a	   benefit	   to	   the	   borrower	   in	   which	   they	   would	   not	   share	   but	   would	   instead	   be	   at	   their	  

  expense.	  

               94.          Furthermore,	   each	   Notice	   to	   Investors	   (sent	   every	   six	   months	   from	   2016	   –	  

  2019)	  fraudulently	  mislead	  investors	  to	  believe	  that	  the	  collateral	  is	  roughly	  equal	  to	  the	  

  value	   of	   the	   loan	   when	   there	   is	   no	   hard	   proof	   to	   this	   effect	   since	   every	   sale	   is	   far	   below	   the	  

  estimated	  value.	  	  	  

               95.          It	  was	  not	  until	  the	  Notices	  to	  Investors	  began	  to	  pile	  up	  (in	  2017	  and	  2018)	  

  that	   the	   Plaintiffs	   realized	   that	   the	   Loan	   was	   under-­‐collateralized	   and	   wasn’t	   secured	   for	  

  $80	   million,	   but	   that	   it	   was	   radically	   under-­‐collateralized	   to	   benefit	   the	   issuer	   and	   the	  

  borrower	   and	   the	   expense	   of	   the	   Plaintiffs;	   prior	   to	   that	   time,	   they	   thought	   it	   was	  

  impossible	   for	   the	   Loan	   to	   be	   secured	   only	   by	   19	   units,	   as	   they	   figured	   no	   lender	   would	  

  ever	  agree	  to	  something	  so	  lacking	  in	  business	  sense.	  	  	  	  

               96.          Furthermore,	   the	   process	   of	   lining	   up	   the	   Plaintiffs	   by	   ‘put	   options’	   to	   state	  

  their	  availability	  for	  payout	  in	  case	  there	  is	  sale	  is	  a	  fraudulent	  and	  deceptive	  practice	  by	  

  the	  LLLP	  to	  delay	  the	  realization	  of	  the	  collateral	  and	  to	  draw	  fees	  to	  itself.	  	  It	  had	  –	  and	  has	  

  –	   an	   obligation	   to	   pay	   back	   the	   Plaintiffs’	   money	   as	   quickly	   as	   possible,	   but	   it	   has	   stuck	  

  them	  in	  purgatory.	  

               97.          The	   Defendants	   acted	   with	   scienter,	   in	   full	   knowledge	   of	   the	   fact	   that	   the	  

  Loan	  would	  not	  be	  paid	  back	  like	  a	  normal	  loan	  but	  was	  in	  fact	  a	  disguised	  sale.	  

               98.          The	   Defendants	   had	   a	   duty	   to	   prominently	   disclose	   that	   the	   Loan	   was	   not	  

  likely	  to	  have	  been	  paid	  back,	  and	  that	  the	  LLLP	  was	  stuck	  with	  undervalued	  collateral	  that	  

  it	  could	  not	  unload.	  	  




                                                                                      20
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 21 of 30




              99.          This	   is	   an	   ongoing,	   current	   fraud	   since	   the	   issuance	   of	   the	   “put	   option,”	   a	  

  security,	  is	  still	  being	  offered	  by	  the	  LLLP.	  

              100.         The	   Plaintiffs	   reasonably	   relied	   on	   the	   representations	   of	   the	   Defendants,	  

  and	   indeed	   the	   fraudulent	   nature	   of	   this	   transaction	   was	   only	   discoverable	   after	   the	  

  Plaintiffs	  hired	  a	  valuation	  expert.	  

              101.         The	  loss	  causation	  here	  is	  easily	  quantifiable:	  each	  investor	  has	  lost	  $500,000	  

  plus	  interest,	  which	  is	  what	  they	  would	  have	  received	  if	  this	  was	  a	  normal	  loan	  –	  which	  is	  

  how	  it	  was	  packaged.	  	  	  

              102.         Each	  Plaintiff	  should	  receive	  an	  amount	  of	  money	  sufficient	  to	  make	  it	  whole.	  	  	  

              103.         Upon	  information	  and	  belief,	  Defendant	  Knobel	  colluded	  with	  the	  LLLP	  to	  set	  

  the	  collateral	  artificially	  low	  for	  a	  nonrecourse	  loan,	  under	  the	  tacit	  agreement	  that	  any	  loss	  

  would	   fall	   on	   the	   Plaintiffs.	   	   He	   took	   $80	   million	   of	   investor	   money	   for	   $40	   million	   in	  

  collateral,	   and	   worked	   with	   the	   GP	   and	   LLLP	   to	   mislead	   the	   investors	   that	   this	   was	  

  inevitable,	   and	   that	   the	   whole	   transaction	   was	   set	   up	   to	   benefit	   Knobel,	   who	   could	   have	  

  (but	  didn’t)	  offer	  any	  other	  security	  for	  the	  Loan.	  

                           WHEREFORE,	   the	   Plaintiffs	   demand	   damages	   in	   an	   amount	   equal	   to	   what	  

              would	   make	   them	   whole	   if	   the	   transaction	   had	   been	   a	   true	   loan	   instead	   of	   a	  

              disguised	  sale,	  e.g.	  the	  difference	  between	  $500,000	  plus	  interest	  versus	  the	  value	  of	  

              their	  collateral,	  with	  an	  award	  of	  interest,	  costs	  and	  attorney	  fees.	  

  	  

  	  

  	  

  	  


                                                                              21
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 22 of 30




                                                                           COUNT	  IV	  
                                                               (against	  the	  LLLP	  and	  GP)	  
                                                                        C.R.S.	  11-­‐51-­‐501	  
                                    Colorado	  Securities	  Act	  Fraud	  and	  Prohibited	  Conduct	  
                                                                                    	  
                104.          Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   though	   fully	   set	   forth	   herein,	   each	  

  and	  every	  allegation	  above.	  	  	  

                105.          Section	  11-­‐51-­‐501	  of	  the	  Colorado	  Securities	  Act	  provides	  that	  it	  is	  unlawful	  

  for	   any	   person	   in	   connection	   with	   the	   offer,	   sale,	   or	   purchase	   of	   a	   security,	   to	   directly	   or	  

  indirectly	   employ	   any	   device,	   scheme,	   or	   artifice	   to	   defraud,	   to	   make	   any	   untrue	   statement	  

  of	  material	  fact,	  or	  to	  engage	  in	  any	  act,	  practice,	  course	  of	  business	  which	  would	  operate	  as	  

  a	  fraud	  or	  deceit	  on	  any	  person.	  	  	  

                106.          Section	   11-­‐51-­‐604(5)	   of	   the	   Colorado	   Securities	   Act	   extends	   liability	   to	   all	  

  control	   persons,	   and	   those	   who	   provide	   substantial	   assistance	   to	   persons	   who	   violate	  

  section	  11-­‐41-­‐501.	  	  

                107.          The	   GP	   and	   the	   LLLP	   caused	   –	   and	   continued	   to	   cause	   –	   the	   Notice	   to	  

  Investors	  to	  be	  sent	  every	  six	  months	  setting	  forth	  the	  ongoing	  put	  option.	  

                108.          The	  Notices	  to	  Investors	  work	  a	  continuing	  fraud	  and	  deceit	  on	  the	  Plaintiffs	  

  by	  overstating	  the	  value	  of	  the	  collateral	  (the	   condominium	  units)	  and	  thereby	  covering	  up	  

  the	   fraud	   at	   the	   heart	   of	   this	   transaction,	   namely	   that	   the	   Loan	   was	   never	   meant	   to	   be	   paid	  

  back	   but	   was	   in	   fact	   a	   disguised	   sale	   with	   the	   intention	   of	   leaving	   the	   Plaintiffs	   with	   a	  

  financial	  loss.	  	  	  

                109.          It	  was	  not	  until	  the	  Notices	  to	  Investors	  began	  to	  pile	  up	  (in	  2017	  and	  2018)	  

  that	   the	   Plaintiffs	   could	   have	   realized	   that	   the	   Loan	   was	   under-­‐collateralized	   and	   wasn’t	  

  secured	  for	  $80	  million,	  but	  that	  it	  was	  radically	  under-­‐collateralized	  to	  benefit	  the	  issuer	  

  and	  the	  borrower	  and	  the	  expense	  of	  the	  Plaintiffs.	  	  	  	  
                                                                                22
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 23 of 30




                110.        It	  wasn’t	  until	  2019	  that	  the	  Plaintiffs	  hired	  a	  valuation	  expert	  who	  told	  them	  

  that	   the	   Loan	   was	   in	   fact	   horrendously	   structured	   so	   that	   it	   would	   not	   be	   paid	   but	  was	   a	  

  vehicle	  to	  create	  fictitious	  “developer’s	  equity”	  and	  a	  disguised	  sale,	  in	  a	  deception	  on	  the	  

  Plaintiffs.	  	  	  

                111.        The	   Defendants	   acted	   with	   scienter,	   in	   full	   knowledge	   of	   the	   fact	   that	   the	  

  Loan	  would	  not	  be	  paid	  back	  like	  a	  normal	  loan	  but	  was	  in	  fact	  a	  disguised	  sale.	  

                112.        The	  Defendants	  never	  informed	  the	  Plaintiffs	  of	  the	  material	  fact	  concerning	  

  the	  designation	  of	  the	  Loan	  (debt)	  as	  “developer’s	  equity”	  and	  what	  this	  implied	  in	  terms	  of	  

  putting	  their	  interests	  in	  a	  worse	  position.	  	  	  

                113.        The	   Defendants	   had	   a	   duty	   to	   prominently	   disclose	   that	   the	   Loan	   was	   not	  

  likely	  to	  have	  been	  paid	  back,	  and	  that	  the	  LLLP	  was	  stuck	  with	  undervalued	  collateral	  that	  

  it	  could	  not	  unload.	  	  

                114.        This	   is	   an	   ongoing,	   current	   fraud	   since	   the	   issuance	   of	   the	   “put	   option,”	   a	  

  security,	  is	  still	  being	  offered	  by	  the	  LLLP.	  

                115.        The	   parties	   who	   made	   this	   fraud	   are	   the	   LLLP,	   its	   GP,	   persons	   who	   control	  

  such	  entities,	  and	  SPO/Knobel,	  who	  by	  agreement	  set	  the	  value	  of	  the	  collateral	  so	  low	  as	  to	  

  make	  it	  a	  disguised	  sale.	  

                116.        The	  loss	  causation	  here	  is	  easily	  quantifiable:	  each	  investor	  has	  lost	  $500,000	  

  plus	  interest,	  which	  is	  what	  they	  would	  have	  received	  if	  this	  was	  a	  normal	  loan	  –	  which	  is	  

  how	  it	  was	  packaged.	  	  	  

                117.        Each	  Plaintiff	  should	  receive	  an	  amount	  of	  money	  sufficient	  to	  make	  it	  whole.	  	  	  

                118.        Upon	  information	  and	  belief,	  Defendant	  Knobel	  colluded	  with	  the	  LLLP	  to	  set	  

  the	  collateral	  artificially	  low	  for	  a	  nonrecourse	  loan,	  under	  the	  tacit	  agreement	  that	  any	  loss	  


                                                                               23
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 24 of 30




  would	   fall	   on	   the	   Plaintiffs.	   	   He	   is	   jointly	   and	   severally	   liable	   as	   providing	   substantial	  

  assistance	  to	  this	  fraud.	  

                          WHEREFORE,	   the	   Plaintiffs	   demand	   damages	   in	   an	   amount	   equal	   to	   what	  

              would	   make	   them	   whole	   if	   the	   transaction	   had	   been	   a	   true	   loan	   instead	   of	   a	  

              disguised	  sale,	  e.g.	  the	  difference	  between	  $500,000	  plus	  interest	  versus	  the	  value	  of	  

              their	  collateral,	  with	  an	  award	  of	  interest,	  costs	  and	  attorney	  fees.	  

  	  

                                                                    COUNT	  V	  
                                                           (against	  the	  GP)	  
                                                      BREACH	  OF	  FIDUCIARY	  DUTY	  
  	  

              119.        Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   if	   fully	   set	   forth	   herein,	   each	   and	  

  every	  allegation	  above.	  

              120.        The	  GP	  had	  a	  fiduciary	  duty	  of	  care	  to	  the	  Plaintiffs.	  	  The	  LLLP	  Agreement	  at	  

  Section	  8.04	  states	  that	  “In	  carrying	  out	  their	  duties	  and	  exercising	  the	  powers	  hereunder,	  

  the	  General	  Partner	  shall	  exercise	  reasonable	  skill,	  care,	  and	  business	  judgement.”	  	  	  	  

              121.        The	  LLLP	  Agreement	  protects	  the	  GP	  from	  good	  faith	  conduct,	  but	  not	  from	  

  willful	  misconduct	  or	  gross	  negligence	  which	  was	  the	  situation	  here.	  	  	  

              122.        The	   GP	   breached	   its	   duty	   of	   care	   to	   the	   Plaintiffs	   and	   engaged	   in	   willful	  

  misconduct	   by	   putting	   the	   investors’	   money	   into	   a	   nonrecourse	   loan	   with	   insufficient	  

  collateral.	  	  

              123.        The	   GP	   should	   have	   demanded	   increased	   collateral	   and	   placed	   a	   hedge	   to	  

  reduce	   downside	   exposure,	   for	   example	   by	   buying	   a	   put	   option	   on	   a	   real	   estate	   index	   so	  

  that	  it	  would	  profit	  if	  the	  value	  of	  the	  collateral	  went	  down.	  	  	  



                                                                                24
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 25 of 30




               124.         It	   was	   a	   breach	   of	   the	   duty	   of	   care	   to	   issue	   a	   nonrecourse	   loan	   of	   the	  

  Plaintiff’s	  money	  while	  getting	  only	  1.0	  loan-­‐to-­‐value	  collateral,	  which	  is	  willful	  misconduct	  

  and	  gross	  negligence.	  	  	  

               125.         It	  was	  a	  breach	  of	  duty	  to	  make	  a	  loan	  against	  only	  19	  units	  and	  not	  against	  

  all	  79	  units	  of	  the	  developer.	  	  	  

               126.         It	   was	   a	   breach	   of	   the	   duty	   of	   care	   to	   allow	   the	   Loan	   to	   be	   ‘repaid’	   after	   3	  

  years	  by	  the	  borrower	  simply	  ‘putting’	  the	  units	  back	  to	  the	  LLLP.	  

               127.         It	  was	  a	  breach	  of	  duty	  to	  allow	  the	  Loan	  to	  be	  repaid	  by	  having	  the	  borrower	  

  continue	   to	   hold	   title	   if	   such	   arrangement	   exposes	   the	   collateral	   to	   the	   creditors	   of	   the	  

  borrower.	  

               128.         The	   terms	   of	   the	   Loan	   are	   so	   far	   below	   industry	   standard	   that	   they	   are	  

  negligent,	  reckless,	  and	  don’t	  satisfy	  the	  standard	  of	  reasonable	  care.	  

               129.         It	  was	  a	  breach	  of	  fiduciary	  duty	  to	  not	  sell	  the	  collateral	  and	  distribute	  the	  

  proceeds	  pro-­‐rata	  immediately.	  

               130.         It	   is	   a	   breach	   of	   fiduciary	   duty	   to	   engage	   in	   the	   preposterous	   charade	   of	  

  having	  the	  collateral	  over-­‐valued	  every	  6	  months	  and	  having	  each	  investor	  line	  up	  for	  the	  

  distinction	  of	  losing	  their	  money	  pursuant	  to	  the	  Notices	  to	  Investors	  in	  the	  form	  of	  Exhibit	  

  3.	  

               131.         By	  not	  pursuing	  its	  options	  for	  obtaining	  full	  payment	  on	  the	  $80	  million	  loan	  

  to	   SPO/Knobel,	   the	   GP	   and	   LLLP	   are	   engaging	   in	   a	   continuing	   breach	   of	   fiduciary	   duty	  

  whereby	   they	   get	   paid	   in	   full	   their	   management	   fee	   on	   the	   sale	   of	   each	   unit,	   but	   the	  

  Plaintiffs	  suffer	  the	  entire	  loss.	  




                                                                                     25
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 26 of 30




             132.        The	   GP	   has	   purposely	   delayed	   in	   collecting	   and	   realizing	   the	   value	   of	   the	  

  collateral	   because	   it	   would	   nakedly	   expose	   how	   bad	   a	   deal	   it	   made	   when	   it	   took	   such	  

  meager	  collateral	  (worth	  $43	  million	  at	  best)	  to	  secure	  a	  nonrecourse	  $80	  million	  loan.	  

             133.        This	  breach	  of	  duty	  caused	  harm	  to	  the	  Plaintiffs	  by	  reducing	  the	  amount	  of	  

  money	   they	   would	   get	   back	   from	   repayment	   of	   the	   loan	   and	   reducing	   the	   collateral	   they	  

  could	  use	  to	  recoup	  their	  losses.	  

             134.        The	   Defendants	   set	   up	   this	   transaction	   structure	   knowingly,	   willfully,	   and	  

  with	  scienter,	  knowing	  that	  it	  placed	  all	  the	  risk	  on	  the	  foreign	  investors.	  

             135.        By	   virtue	   of	   this	   structure	   –	   a	   disguised	   sale	   portrayed	   as	   a	   loan–	   the	  

  Plaintiffs	  have	  suffered	  monetary	  loss.	  	  

             136.        By	  virtue	  of	  the	  GP’s	  failure	  to	  realize	  the	  collateral	  and	  pursue	  collection	  on	  

  the	  Loan	  from	  the	  borrower,	  it	  has	  committed	  a	  breach	  of	  fiduciary	  duty.	  

             137.        This	   breach	   of	   fiduciary	   duty	   could	   not	   have	   been	   discovered	   until	   the	  

  Plaintiffs	   learned	   that	   the	   Loan	   had	   been	   radically	   under-­‐collateralized	   at	   their	   expense,	  

  and	  that	  it	  was	  a	  disguised	  sale,	  and	  that	  it	  was	  structured	  for	  the	  benefit	  of	  the	  borrower	  to	  

  proclaim	   the	   debt	   as	   equity	   –	   which	   they	   did	   not	   realize	   until	   2018	   and	   2019	   when	   they	  

  hired	  a	  valuation	  expert	  to	  examine	  the	  transaction.	  

             WHEREFORE,	   Plaintiffs	   ask	   this	   Court	   for	   an	   award	   of	   damages	   in	   such	   amount	   that	  

             they	   will	   obtain	   the	   equivalent	   of	   a	   return	   of	   their	   investment	   as	   if	   the	   Loan	   had	  

             been	  paid	  at	  maturity,	  plus	  statutory	  interest,	  plus	  fees	  and	  costs.	  	  

             	  

             	  

             	  


                                                                             26
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 27 of 30




                                                                     COUNT	  VI	  
                                                          (against	  all	  Defendants)	  
                                                                       FRAUD	  
                                                                             	  
             138.        Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   if	   fully	   set	   forth	   herein,	   each	   and	  

  every	  allegation	  above.	  

             139.        The	   Defendants	   set	   up	   this	   transaction	   knowingly,	   intentionally,	   and	   with	  

  scienter	  to	  defraud	  the	  Plaintiffs.	  

             140.        The	   structure	   of	   the	   Loan	   was	   such	   that	   there	   was	   no	   intention	   of	   the	  

  borrower	  SPO/Knobel	  paying	  the	  principal	  back.	  

             141.        This	  was	  in	  effect	  a	  disguised	  sale	  of	  the	  19	  units,	  for	  a	  price	  set	  by	  the	  GP	  and	  

  SPO/Knobel	  behind	  the	  backs	  of	  the	  Plaintiffs	  and	  other	  investors.	  

             142.        The	   characterization	   of	   the	   loan	   (which	   is	   debt)	   as	   “developer’s	   equity”	   is	  

  fraudulent	  and	  has	  only	  one	  purpose	  which	  is	  to	  allow	  the	  borrower	  to	  overload	  the	  project	  

  with	  additional	  senior	  debt,	  thereby	  disadvantaging	  the	  Plaintiffs	  by	  recharacterizing	  their	  

  debt	  as	  equity.	  

             143.        In	  addition,	  this	  works	  a	  fraud	  on	  banks	  and	  third-­‐party	  vendors	  dealing	  with	  

  SPO/Knobel	  by	  giving	  the	  false	  impression	  that	  they	  had	  $80	  million	  in	  equity	  from	  the	  EB-­‐

  5	  investors,	  when	  in	  fact	  it	  had	  an	  $80	  million	  debt.	  

             144.        The	   LLLP,	   SPO,	   and	   Knobel	   conspired	   to	   create	   this	   fraudulent	   scenario	   so	  

  that	   each	   of	   them	   would	   benefit	   at	   the	   expense	   of	   the	   Plaintiffs	   and	   other	   investors	   who	  

  would	  be	  left	  holding	  insufficient	  collateral	  to	  pay	  back	  their	  investment.	  

             145.        The	   GP,	   SPO,	   and	   Knobel	   acted	   willfully,	   recklessly,	   with	   scienter,	   and	   in	  

  violation	  of	  their	  duties	  to	  the	  investors.	  




                                                                               27
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 28 of 30




               146.        The	   PPM	   mischaracterizes	   this	   transaction	   by	   creating	   the	   false	   impression	  

  to	   Plaintiffs	   that	   it	   was	   a	   regular	   loan,	   when	   in	   fact	   it	   was	   a	   disguised	   sale	   in	   which	   they	  

  would	  invest	  $80	  million	  and	  end	  up	  with	  collateral	  worth	  far	  less.	  

               147.        This	   fraud	   was	   created	   by	   collusion	   of	   the	   GP,	   SPO,	   and	   Knobel	   when	   the	  

  PPM’s	  terms	  were	  created,	  and	  then	  when	  the	  collateral	  was	  selected	  for	  the	  Loan.	  

               148.        This	  fraud	  has	  benefitted	  SPO/Knobel	  by	  giving	  them	  $80	  million	  in	  cash	  for	  

  condominium	  units	  worth	  half	  of	  that	  and	  picked	  by	  the	  borrower;	  it	  benefitted	  the	  GP	  by	  

  having	  its	  affiliate	  earn	  an	  annual	  2%	  management	  fee;	  but	  the	  entire	  onus	  of	  loss	  was	  put	  

  on	  the	  Plaintiffs	  and	  other	  dissenters.	  

               149.        The	   Plaintiffs	   were	   unaware	   that	   there	   was	   a	   high	   likelihood	   (indeed	   a	  

  certainty)	  that	  the	  collateral	  could	  be	  ‘put’	  to	  the	  LLLP	  at	  such	  a	  massive	  loss.	  	  They	  have	  no	  

  idea	  why	  the	  collateral	  was	  restricted	  to	  only	  19	  units,	  and	  there	  is	  no	  good	  explanation	  for	  

  this	  other	  than	  for	  the	  other	  parties	  to	  profit	  on	  the	  back	  of	  the	  Plaintiffs.	  

               150.        The	   Plaintiffs	   have	   suffered	   a	   massive	   monetary	   loss	   since	   the	   collateral	   is	  

  worth	  only	  about	  50	  cents	  on	  the	  dollar	  because	  the	  Loan	  was	  purposely	  undercapitalized	  

  and	   nonrecourse	   at	   a	   loan-­‐to-­‐value	   of	   1:1,	   which	   is	   a	   freakish	   anomaly	   in	   the	   business	  

  world.	  

               151.        This	   breach	   of	   fiduciary	   duty	   could	   not	   have	   been	   discovered	   until	   the	  

  Plaintiffs	   learned	   that	   the	   Loan	   had	   been	   radically	   under-­‐collateralized	   at	   their	   expense,	  

  and	  that	  it	  was	  a	  disguised	  sale,	  and	  that	  it	  was	  structured	  for	  the	  benefit	  of	  the	  borrower	  to	  

  proclaim	   the	   debt	   as	   equity	   –	   which	   they	   did	   not	   realize	   until	   2018	   and	   2019	   when	   they	  

  hired	  a	  valuation	  expert	  to	  examine	  the	  transaction.	  




                                                                                   28
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 29 of 30




              152.          The	   Plaintiffs	   have	   the	   right	   to	   be	   compensated	   so	   that	   they	   receive	   the	  

  amount	   they	   would	   have	   been	   paid	   if	   the	   Loan	   had	   not	   been	   set	   up	   as	   a	   fraud	   for	   the	  

  Defendants	  to	  profit	  at	  the	  Plaintiffs’	  expense.	  

              WHEREFORE,	  the	  Plaintiff	  asks	  this	  Court	  for	  damages	  resulting	  from	  the	  loss	  due	  to	  

              the	   breach	   of	   fiduciary	   duties	   by	   the	   general	   partners,	   in	   an	   amount	   to	   be	  

              determined	  by	  the	  Court,	  plus	  fees	  and	  costs.	  	  

  	  

              	  

                                                                        COUNT	  VII	  
                                                    (against	  the	  LLLP,	  SPO,	  and	  Knobel)	  
                                                                       Lis	  Pendens	  
                                                                                	  
              153.          Plaintiffs	   re-­‐allege	   and	   reincorporate,	   as	   if	   fully	   set	   forth	   herein,	   each	   and	  

  every	  allegation	  above.	  

              154.          Upon	  information	  and	  belief,	  title	  to	  the	  condominium	  units	  held	  as	  collateral	  

  are	  being	  held	  in	  the	  name	  of	  SPO	  and/or	  Knobel	  until	  they	  are	  selected	  for	  sale.	  

              155.          If	  true,	  this	  exposes	  them	  to	  creditors	  of	  SPO	  and	  Knobel.	  

              156.          The	   Plaintiffs	   assert	   a	   right	   to	   their	   proportionate	   value	   in	   the	   title	   of	   each	   of	  

  the	  19	  units.	  

              157.          Alternative,	  if	  the	  units	  are	  in	  the	  name	  of	  the	  LLLP,	  then	  the	  Plaintiffs	  have	  a	  

  1/160th	  right	  to	  any	  proceeds	  from	  the	  sale	  of	  such	  units.	  

              158.          Based	  on	  the	  reasonable	  belief	  that	  they	  have	  a	  claim	  to	  title	  and	  beneficial	  

  interest	   in	   the	   proceeds	   of	   the	   sale	   of	   any	   unit	   of	   collateral,	   the	   Plaintiffs	   will	   place	   a	   lis	  

  pendens	  on	  such	  units	  under	  C.R.S.	  38-­‐25-­‐110.	  




                                                                                   29
Case 1:19-cv-02443-RM-STV Document 1 Filed 08/28/19 USDC Colorado Page 30 of 30




            159.       The	  lis	  pendens	  will	  be	  filed	  in	  good	  faith,	  without	  any	  intent	  to	  cloud	  title,	  but	  

  under	  the	  Plaintiff’s	  informed	  belief	  that	  they	  have	  a	  claim	  against	  such	  real	  estate.	  

  	  

  Dated:	  August	  28,	  2019	           	          	          	  

  	        	         	         	          	          	          	          Respectfully	  Submitted,	  

  	        	         	         	          	          	          	          /s/	  Douglas	  Litowitz	  
  	        	         	         	          	          	          	          413	  Locust	  Place	  
  	        	         	         	          	          	          	          Deerfield,	  IL	  60015	  
  	        	         	         	          	          	          	          312-­‐622-­‐2848	  
  	        	         	         	          	          	          	          Litowitz@gmail.com	  	                        	          	          	  




                                                                             30
